

116 HR 8044 IH: Supporting Early-Career Researchers Act
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8044IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Ms. Johnson of Texas (for herself, Mr. Lucas, Mr. Beyer, Mr. Garcia of California, Mr. Lipinski, Mr. Weber of Texas, Ms. Bonamici, Mr. Gonzalez of Ohio, Mr. Tonko, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo forestall the loss of research talent by establishing a temporary early career research fellowship program.1.Short titleThis Act may be cited as the Supporting Early-Career Researchers Act.2.FindingsCongress finds the following:(1)The Nation’s universities and industrial research labs are facing unprecedented budget pressure as part of the COVID–19 health crisis, resulting in considerably fewer openings for research and teaching positions.(2)Emergency funding is needed to forestall the loss of research talent likely to occur if early-career researchers are forced to seek employment outside of research due to the sharp economic decline caused by the COVID–19 health crisis.3.Early-career research fellowship program(a)In generalThe Director of the National Science Foundation may establish a 2-year pilot program to award grants to highly qualified early-career investigators to carry out an independent research program at the institution of higher education chosen by such investigator, to last for a period not greater than 2 years. (b)Institution of higher education definedThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 4.Authorization of appropriationsThere is authorized to be appropriated to the Director of the National Science Foundation $250,000,000 for each of fiscal years 2021 through 2022 to carry out the activities in this Act.